DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT to a process, machine, manufacture or composition of matter. The claimed “program” is non-structural per se. The claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary claim 1 states that “a channel setting unit configured to automatically set a channel to each speaker”. It is unknown how “each speaker” is related “two arrangement reference speakers” specified on line 3 or “N number of speakers” specified on lines 6-7. For claim 13, in addition to the issue related to speaker in channel setting as discussed in claim 1, it is unclear how “each speaker” specified on lines 7 and 10 is related to “two arrangement reference speakers” specified on line 3 or “N number of speakers” specified on lines 5-6. Claim 14 includes all issues discussed for claim 13. For claim 15, in addition to the issue related to speaker in channel setting as discussed in claim 1, it is unclear how “each speaker” specified on line 4 is related to  “N number of speakers” specified on line 2. It is unclear how “each speaker” specified on lines 11 and 15 are related to “N number of speakers” specified on line 2, another “each speaker” recited on line 4, “two arrangement reference speakers” specified on line 7 or “two speakers” specified on line 9. Regarding claim 7, it is unclear how “each speaker” recited on line 4 is related to any one or more speakers defined in claim 1. Regarding claim 8, it is unclear how “each speaker” recited on line 3 is related to any one or more speakers defined in claim 1.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toivanen et al. (hereafter Toivanen; US 20140169569 A1).
Regarding claim 1, Toivanen discloses a signal processing device comprising:
a relative-position recognition unit (e.g., master device) configured to perform processing of recognizing two arrangement reference speakers with reception of notification (the activation signal for the process as shown in Fig. 4) that a designation operation has been received from a user (once the master device receives the instruction from the user to perform the process as shown in Fig. 4, [0035], [0041]), from two speakers among N number of speakers (two among many as shown in Fig. 1F or 2, e.g.), the N being three or more, and processing of acquiring distance information between each speaker ([0024], [0026], [0027], [0032]), the relative-position recognition unit being configured to recognize a relative-position relationship between the N number 
a channel setting unit configured to automatically set a channel to each speaker, on a basis of the relative-position relationship recognized by the relative-position recognition unit ([0025], [0026], 406 in Fig. 4).
Regarding claim 2, Toivanen shows that the device further comprising:
a channel signal processing unit configured to perform signal processing to an input sound signal and generate N channels of sound signals to be supplied one to one to the N number of speakers, wherein the channel signal processing unit generates the N channels of sound signals as transmission signals one to one to the speakers, on a basis of the channels set by the channel setting unit (e.g., [0028], [0029], 408 of Fig. 4).
Regarding claim 3, Toivanen shows that wherein the N number of speakers each include an operation detection unit (including at least a microphone) that detects a designation operation from the user (discovery operation as shown in Fig. 4), and the relative-position recognition unit issues an instruction for activation of the operation detection unit to each speaker, and additionally recognizes, as an arrangement reference speaker, a speaker having issued a notification of the operation detection unit having had detection during a period of activation ([0048], microphones have received the calibration signal during the period for finding the pair and distance relationship).
Regarding clam 4, Toivanen shows that the relative-position recognition unit recognizes, as a front left speaker and a front right speaker (e.g., [0029]), the two 
Regarding claim 5, Toivanen shows that the relative-position recognition unit distinguishes the two arrangement reference speakers as the front left speaker and the front right speaker in order of the designation operations from the user ([0029]).
Regarding claim 12, Toivanen shows that the system further comprising:
a to-be-used speaker setting unit (interface for accepting user input) configured to control switching between audio output with the N number of speakers and audio output with part of the N number of speakers, in accordance with a user operation (e.g., changing audio file with 5.1 for playback to an audio file with 7.1; exclude certain speaker; [0037], [0032]).
Claim 13 corresponds to claim 1 discussed above.
Most of limitations in claim 14 correspond to those in claim 1. Toivanen shows a program ([0053], [0059]).
Most of limitations in claim 15 correspond to those in claim 1. Toivanen shows N number of speakers (e.g., Figs 1s, 2 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Toivanen.
Regarding claims 6 and 7, Toivanen teaches generating test sound ([0048]), fails to explicitly show that each speaker sequentially to output a test sound. One skilled in the art would have expected that such action would be a logical action for a room with plural speakers with unknown distance relationship between each other. For example, five speakers are shown in Fig. 2. If all five speakers generate a test tone (the same or very similar in nature) concurrently, one skilled in the art would have expected that it would be very difficult to accurately finding the distance relationship between speaker pairs. Thus, it would have been obvious to one of ordinary skill in the art to modify Toivanen by utilizing the master device to control test sound generation from each speaker in sequence in order to accurately determine the distance relationship from one speaker device generating the test sound to all other speaker devices in the room, one speaker device at a time.

the relative-position recognition unit calculates, from output start time information regarding the test sound from a speaker and detection time information from another speaker, a distance between the speaker and the another speaker ([0048]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toivanen in view of Song et al. (hereafter Song; US 20160080884 A1).
Regarding claims 9 and 10, Toivanen fails to a virtual speaker setting unit. Toivanen teaches a general audio signal processing for an audio file with specific number of channels, such as 5.1. A more specific audio signal processing is available for improving the sound localization. Song teaches that a virtual speaker can be simulated with VBAP and the nearby existing speakers ([0006] and Fig. 9). Thus, it would have been obvious to one of ordinary skill in the art to modify Toivanen by utilizing the audio signal processing with VBAP as taught in Song in order to simulating a virtual speaker that would improve the sound imaging effect.
Regarding claim 11, the combination of Toivanen and Song meets the claimed limitation. Song teaches that the vector is determined based on the position of the listener. One skilled in the art would have expected that it is also based on the orientation of the listener relative to the speakers, particularly to which direction that the listener is facing and which group of speakers are front speakers, such as those as shown in Figs. 1s of Toivanen. Examiner takes Official Notice that detecting user’s head 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PING LEE/           Primary Examiner, Art Unit 2654